In a proceeding pursuant to CPLR article 78, inter alia, to compel the Commissioner of the Nassau County Department of Social Services to provide petitioner and her family with a grant of assistance, the county commissioner appeals from so much of a judgment of the Supreme Court, Nassau County, dated July 5, 1979, as (1) set aside his notices of discontinuance of public assistance and of denial of public assistance and (2) directed him to restore petitioner’s grant retroactive to November 12, 1978. Judgment affirmed insofar as appealed from, without costs or disbursements. The notice of discontinuance of assistance issued by appellant did not conform to the requirements of 45 CFR 205.10 (a) (4) (i) (B) in that it failed to state "the specific regulations supporting [its] action”. The notice was therefore ineffective. (See King v Smith, 392 US 309 [A State financing plan must conform with rules and regulations promulgated by the Department of Health, Education and Welfare].) Furthermore, appellant’s termination of aid to dependent children without consideration of their needs was error. (See, e.g., Matter of Zabala v Lavine, 48 AD2d 880.) Rabin, J. P., Cohalan, Margett and Gibbons, JJ., concur.